UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                            No. 20-CR-122-LTS

JIMENEZ,

                 Defendant.

-------------------------------------------------------x

                                                   ORDER
                 A conference is scheduled in this matter for April 14, 2020, at 10:30 a.m., at

which time the Court will address Mr. Jimenez’s application for bail. Mr. Jimenez’s application

must be filed by 11 a.m. on April 10, 2020, along with a statement as to whether Mr. Jimenez,

after consultation with counsel, consents to proceeding telephonically and in his absence. The

Government must file its written response to the foregoing application by 12 p.m. on April 13,

2020. A complete, unredacted courtesy copy must be provided to defense counsel and emailed

to Chambers via SwainNYSDCorresp@nysd.uscourts.gov. Any reply must be filed by 3 p.m.

on April 13, 2020.

                 Medical and other confidential personal information may be redacted from the

versions filed on ECF of the parties’ submissions. The parties must deliver unredacted copies of

any redacted filings to the drop box located in the lobby of the Daniel Patrick Moynihan




BAIL CONF SCHD ORD.DOCX                                    VERSION APRIL 9, 2020                  1
Courthouse, with a copy of this Order, as soon as is practicable after the COVID-19 pandemic

local travel restrictions are lifted, and in any event no later than July 17, 2020.

               The conference will proceed telephonically. To access the call, the parties must

dial 888-363-4734, enter the access code 1527005, and the security code 3673. During the call,

the parties are directed to observe the following rules:

           1. Use a landline whenever possible.

           2. Use a handset rather than a speakerphone.

           3. All callers to the line must identify themselves if asked to do so.

           4. Identify yourself each time you speak.

           5. Mute when you are not speaking to eliminate background noise.

           6. Spell proper names.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.


       SO ORDERED.


Dated: New York, New York
       April 9, 2020

                                                               ___/s/ Laura Taylor Swain______
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




BAIL CONF SCHD ORD.DOCX                            VERSION APRIL 9, 2020                             2
